DETAILED ACTION
Advisory Notice
	The instant claims, as currently presented, contain a number of limitations that, based upon a cursory overview, would render those claims indefinite. And a preliminary amendment correcting those issues would expedite prosecution in the instant case.
	The examiner advises applicants of the following issues that would, upon examination on the merits, render claim(s) indefinite: Instant claims 1 recites “nanoparticles between 100 and 500 nm average diameter, preferably between 200 and 400 nm” (see, e.g., MPEP §2173.05(c)). Instant claims 10 and 11 recite “the agent” in line 1 referring back to claim 8 reciting “therapeutic, prophylactic or diagnostic agent” introducing an antecedent basis issue in claims 10 & 11 (see, e.g., MPEP §2173.05(e)). And instant claim 15 recites “The method of claim 13 […].” where claim 13 recites “The formulation […].” where it appears instant claim 13 should properly depend from instant claim 14 because this is the base claim for the method(s) of use. Applicant is advised that correction of the above issues by preliminary amendment would expedite prosecution in the instant application.
	The examiner emphasizes that the above statements are based upon a cursory overview of the claims and in no way constitute an examination on the merits, but rather have been presented to give applicants the opportunity to expedite prosecution of the instant application via preliminary amendment.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a composition(s), classified in A61K38/00.
II.	Claims 14-20, drawn to a methods of use, classified in A61K35/15.

	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as an injectable formulation, oral formulation, or in vitro testing composition (see, e.g., Liu et al. (“Internal stimuli-responsive nanocarriers for drug delivery: Design strategies and applications,” 2017, ELSEVIER; Materials Science and Engineering C, Vol. 71, pp. 1267-1280), p. 1269, §3.1; p. 1271, col. 1, §3.1.3; p. 1275, col. 2, last paragraph).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The above described distinct inventions present a unduly search burden e.g., (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
Claim(s) 1 and/or 14 are generic to the following disclosed patentably distinct species:
A species of a polymer with specificity (i.e. Formula I, II, or III with each variable therein specified);
a species of a therapeutic agent, a prophylactic agent or a diagnostic agent with specificity to the molecular structure;
a species of a formulation of instant claim 12; and
A species of a disease or condition to be treated (claims 14-20).

 The species are independent or distinct because at least the following reason(s) apply:
[description of how species are patentably distinct]
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a) through (d), corresponding with the elected Groups (I-II).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Different (co)polymers exist in the art pertaining to polymeric nanoparticles each having a different chemical structure and associated (bio)chemical properties such that the different (co)polymer are considered distinct in the context of the claim invention.
Different species of therapeutic, prophylactic and diagnostic agents exist in the art each species having a different chemical structure and associated (bio)chemical properties such as a different binding substrate and/or targeted site of action.
Different formulations exist in the art pertaining to pulmonary delivery each having different requirements for formulation such as a dilution medium being liquid (e.g. saline) or a solid (e.g. lactose), therefore the different formulations are considered patentably distinct in the context of the claimed invention.
Different disease conditions exist in the art pertaining to polymeric nanoparticle drug delivery each having different a different etiology and therefore different requirements for treatment such as site of action/target site and therapeutic agent required.
A search of a species of items (a) through (f) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for a specific copolymer would not necessarily overlap with a search for another different species of copolymer. Accordingly, the different disclosed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a) through (d)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             /TIGABU KASSA/                                                     Primary Examiner, Art Unit 1619